         Case 1:17-cv-07572-ALC Document 175 Filed 04/12/21 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     April 9, 2021
BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007                                                              April 12, 2021

       Re:     Knight First Amendment Institute v. U.S. Dep’t of Homeland Security et al.,
               No. 17 Civ. 7572 (ALC)

Dear Judge Carter:

       I write respectfully on behalf of both parties in the above-referenced FOIA action,
regarding the joint status update that the parties proposed to submit today, April 9, 2021, see Dkt.
No. 172, and which the Court so-ordered, see Dkt. No. 163, to respectfully request until April 14,
2021, to submit such a joint status update.

       As the Court is aware, various defendant agencies and components agreed to conduct a
search for documents responsive to Item Number 1 in plaintiff’s FOIA Request, and the United
States Department of State, Customs and Border Protection, Department of Justice, Homeland
Security, and Citizenship and Immigration Services have completed searching, processing and
producing responsive documents, if any. See Dkt. No. 171. As the parties previously detailed,
Immigration and Customs Enforcement (“ICE”) and plaintiff agreed on specific search terms; ICE
completed those searches and informed the Knight Institute of the initial results, indicating that
the search had returned at least 263,857 potentially responsive documents (not pages) after de-
duplication; and thereafter, the parties have been revising the search parameters to try to narrow
the universe of potentially responsive records. See id.; see also Dkt. No. 172. In light of the
complexity involved in these discussions, the parties jointly and respectfully request until April
14, 2021, to review, comment on, and finalize and submit the joint status report.




                          April 12, 2021
        Case 1:17-cv-07572-ALC Document 175 Filed 04/12/21 Page 2 of 2




       I thank the Court for considering this matter.

                                                        Respectfully,

                                                        AUDREY STRAUSS
                                                        United States Attorney

                                             By:        /s/ Ellen Blain
                                                        ELLEN BLAIN
                                                        Assistant United States Attorney
                                                        86 Chambers Street, 3rd Floor
                                                        New York, NY 10007
                                                        Tel: (212) 637-2743
                                                        Email: ellen.blain@usdoj.gov


cc: Counsel for Plaintiff (by ECF)




                                                                                           2
